Citation Nr: 0015998	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  98-06 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than April 1, 1996, 
for non service-connected death pension benefits.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1942 to 
November 1945. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1996 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied the appellant's claim seeking to reopen 
her claim for death pension benefits.  

By a March 1998 determination, the RO granted death pension 
benefits from April 1, 1996, the date of the reopened claim.  
The appellant continued her claim, contending that she was 
entitled to an earlier effective date for the grant of death 
pension benefits.  

It is noted that the appellant initially requested a hearing 
before a traveling member of the Board.  However, such 
hearing was scheduled in January 2000, and the appellant did 
not report for the hearing.  

The veteran died on July [redacted], 1976.


FINDINGS OF FACT

1.  The appellant was awarded death pension benefits in July 
1991, effective May 1, 1991.

2.  In July 1994, the appellant's death pension benefits were 
suspended effective from May 1, 1991, based on the 
appellant's failure to advise of receipt of earned and 
unearned income that she had in 1991; the suspension of 
benefits resulted in the creation of an overpayment.   

3.  The appellant was advised in July 1994 that she could 
reopen her claim at any time by completing an Improved 
Pension Eligibility Verification Report (EVR) form; she was 
provided with a copy of such form.  

4.  In January 1995, the appellant's son requested waiver of 
the overpayment created by the July 1995 suspension of death 
pension benefits.

5.  On March 8, 1995, the appellant submitted a Financial 
Status Report (FSR) in connection with her claim for waiver 
of the overpayment created by the July 1995 suspension of 
death pension benefits; the FSR included references to 
medical expenses dating back to 1991.  

6.  The overpayment created by the July 1994 action by the RO 
was ultimately waived by a May 1995 Committee on Waivers and 
Compromises (Committee) decision.

7.  In a statement received on March 12, 1996, the 
appellant's son requested restoration of the appellant's 
death pension benefits, based in part on medical expenses 
dating back to 1992.

8.  An EVR was received by the RO on April 5, 1996.  

9.  In March 1998, the RO granted death pension benefits 
effective April 1, 1996.  


CONCLUSION OF LAW

An earlier effective date of March 8, 1995, for improved 
death pension benefits, is granted.  38 U.S.C.A. §§ 5110, 
5111, 5107 (West 1991); 38 C.F.R. § § 3.152, 3.155, 3.400 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The appellant's claim for death pension benefits was approved 
in July 1991, effective May 1, 1991.  

In a letter dated July 26, 1994, the RO referred to a letter 
dated May 26, 1994, advising her of a proposal to adjust her 
benefits.  The letter indicated that the proposal was based 
on a report that she had received $4,476 in earned income in 
1991, and $948 in unearned income.  The letter noted that 
final action had been taken on her award, and that her 
adjusted award was $0.00 effective May 1, 1991.  The letter 
noted that this action had resulted in the creation of an 
overpayment, and that she would receive more information 
about the overpayment.  The letter indicated that she could 
reopen her claim at any time by completing and submitting the 
enclosed EVR, or VA Form 21-0518-1.  

The compensation and pension award dated July 26, 1994, noted 
that the appellant's EVR was not returned.  

In January 1995, the appellant's son requested a waiver of 
the $5705 that the RO had stated she owed the VA.

In March 1995, the appellant submitted a FSR (VA Form 20-
5655).  She listed monthly income of $411.48, and monthly 
expenses of $1158.  The FSR included references to back to 
1991.

In May 1995, the RO granted the appellant's request for 
waiver in the amount of $5705.00.

In a statement dated February 1996, the appellant wrote that 
the RO should feel free to deal directly with her son.  

In February 1996, the appellant's son submitted a statement.  
He wrote that his mother had been receiving surviving 
spouse's benefits through the VA from approximately 1988.  He 
wrote that a counselor used to handle her VA matters.  He 
wrote that his mother had asked him to handle her VA matters, 
and that then counselor had been the only one familiar with 
her situation before he retired.  He wrote that his mother 
had forgotten to list a loan, which she had given to her 
uncle's business as net worth when filing for her benefits in 
1991.  He wrote that the interest she earned on that loan 
showed up on her income tax return, and that the VA 
determined that she owed them $5705.  He wrote that 
eventually a waiver was granted.  He asked that her benefits 
please be reinstated.  He asked that her benefits be 
reinstated back to 1992 because her medical bills kept 
increasing.  He enclosed copies of bills of his mother's 
medical expenses dating back to 1992.  

An EVR (VA Form 21-0518-1) was submitted and received by the 
RO on April 5, 1996.  Total wages from January 1992 through 
December 1995 was $23, 307.  Total interest was $136, and all 
other income was $1203.  

In a May 1996 letter, the RO wrote the appellant that they 
could not approve her claim for pension because she had had 
until July 1995 (one year from the date of their notification 
of July 26, 1994) to reopen her claim based on unreimbursed 
medical expenses, and that since one year had passed, death 
pension benefits were not payable.  

The appellant submitted an improved pension eligibility claim 
dated November 1996, wherein she wrote that she had $5,589.77 
in total wages, with $370 in total interest and other income 
for January 1996 through November 1996.  

In a June 1996 letter, the appellant's son wrote that when 
they met with the new VA counselor early in 1995, he advised 
them that they should apply for a waiver of indebtedness 
before they took any further steps.  The son enclosed a 
letter they had received on March 1, 1995, 4 months before 
the July 1995 deadline.  He wrote that after receiving the 
letter, he had completed a new financial status report to 
help document a request for waiver.  He stated that it was 
not until early 1996 that he was able to document and finally 
finish his mother's new request for benefits.  He asserted 
that action was taken on his mother's behalf before the July 
1995 deadline.  

In the November 1996 notice of disagreement, the appellant's 
son wrote that surviving spouse benefits should be paid from 
January 1, 1992.  He clarified that he had been designated as 
the person to handle his mother's VA affairs.  

The appellant submitted an improved pension eligibility claim 
dated February 1998, wherein she wrote that she had $5358.00 
in total wages, and $967 in total interest and all other 
income for 1997.  She wrote that her wages had decreased 
because of a plant shutdown.  

By a March 1998 determination, the RO granted death pension 
benefits from April 1, 1996, the date of the reopened claim.  

In her May 1998 substantive appeal, the appellant asserted 
that benefits should have been paid for the period between 
October 1, 1993, and April 1, 1996.  She asserted that the 
letter dated July 26, 1994, had a sentence that stated that 
she could reopen her claim at any time by completing and 
submitting the enclosed VA 
Form 21-0518.1.  She stated that she interpreted this to mean 
that she could challenge the decision at any time.  She 
stated that it was confusing to learn that the sentence only 
applied to new claims, and did not apply to the decision that 
the letter was written about.  She stated that she met with a 
VA counselor before the July 26, 1995, deadline to appeal, 
and that his advice was to take action on the waiver action 
first.  

She wrote that on March 1, 1995, she had received a letter 
from the VA about her waiver request, and that the letter 
again stated that no further action was required at the 
present time.  She wrote that she received notice that her 
waiver had been approved on June 15, 1995.  She wrote that it 
was not until later next year that she was able to secure all 
the necessary documents to challenge the VA's past decision, 
and that she was then informed that her time limit had 
expired.  She wrote that it was not apparent to her that the 
denial, the waiver, and the new claim were entirely separate 
matters.  She wrote that during the time in which her 
benefits were terminated, she was forced to pay many of her 
medical bills by credit card.  She wrote that she continued 
to have many medical expenses.  

In the May 2000 informal hearing presentation, the veteran's 
representative asserted that the January 1995 request for 
waiver of overpayment should have been construed as an 
informal claim for reinstatement of pension benefits, as a 
waiver request is analogous to such a claim.  


Analysis

The appellant's claim for an effective date earlier than 
April 1, 1996, for non service-connected death pension 
benefits is well grounded, meaning not inherently 
implausible.  All relevant facts have been properly developed 
and VA has fulfilled its duty to assist the veteran. 38 
U.S.C.A. § 5107(a).

The assignment of effective dates for the award of death 
pension benefits is governed by 38 U.S.C.A. § 5110 (West 1991 
& Supp. 1999) and 38 C.F.R. § 3.400 (1999).  The statute and 
regulations provide, in pertinent part, that:

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110 (a) 
(West 1991 & Supp. 1999).

The effective date of an award of death pension for which 
application is received within 45 days from the date of death 
shall be the first day of the month in which the death 
occurred. 38 U.S.C.A. § 5110 (d) (1) (West 1991 & Supp. 
1999).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(1999)

For awards of nonservice-connected death benefits after 
separation from service based on claims received on or after 
October 1, 1984, the effective date will be the first day of 
the month in which the veteran's death occurred if claim is 
received within 45 days after the date of death; otherwise, 
date of receipt of claim.  38 C.F.R. § 3.400 (c) (3) (ii) 
(1999).

Notwithstanding the above statutes and regulations, the 
payment of death pension benefits may not be made for any 
period prior to the first day of the calendar month following 
the month in which the award became effective. 38 U.S.C.A. § 
5111 (West 1991); 38 C.F.R. § 3.31 (1999).

Under applicable VA regulations, a specific claim in the form 
prescribed by VA must be filed in order for death benefits to 
be paid to any individual under the laws administered by VA.  
Further, any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  When claim has been 
previously filed, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. §§ 3.152, 
3.155 (1999).  

The RO granted the appellant's reopened claim for death 
pension effective April 1, 1996.  For the reasons described 
below, the appellant's claim for an earlier effective date 
for death pension benefits is granted to March 8, 1995, but 
no earlier.  

When the RO adjusted the appellant's death pension benefits 
in a letter dated July 1994, the appellant was advised that 
she could reopen her claim at any time by submitting an EVR 
(which was enclosed in the RO's letter).  The appellant 
submitted an EVR that was received by the RO on April 5, 
1996.  However, it is also noted that the FSR submitted in 
March 1995 included references to medical expenses dating 
back to 1992.  Because the FSR submitted on March 8, 1995, 
constituted a communication that could be reasonably be 
interpreted as an expression of an intent to apply for death 
pension benefits based on income adjusted for medical 
expenses, the FSR may be accepted as an informal claim 
pursuant to 38 C.F.R. § 3.155.   Accordingly, the effective 
date for the grant of death pension benefits should be March 
8, 1995, or the date of receipt of the claim.

However, for the reasons described below, the appellant is 
not entitled to an earlier effective date that March 8, 1995, 
for death pension benefits.  The appellant's death pension 
benefits were terminated on July 26, 1994, because the 
appellant had failed to advise the RO of earned and unearned 
income that she had received in 1991.  

The only documents submitted between the time the appellant's 
death pension benefits were terminated on July 26, 1994, and 
the date of the aforementioned informal claim for death 
pension benefits on March  8, 1995, was a January 1995 letter 
requesting waiver of the amount the appellant owed.  This 
document addressed only the question of waiver of the 
overpayment, an overpayment the appellant conceded that she 
owed.  The January 1995 letter cannot be construed as a 
disagreement with the June 1994 decision to terminate 
benefits, or as an informal claim for death pension benefits.  
The January 1995 letter dealt only with the question of 
waiver; it did not express dissatisfaction or disagreement 
with the decision, as would be required for a notice of 
disagreent.  38 C.F.R. § 20.201 (1999).  Similarly, the 
January 1995 letter did not indicate an intent to apply for a 
pension, as would be required for an informal claim.  
38 C.F.R. § 3.155.

In summary, the appellant is entitled to an earlier effective 
date of March 8, 1995, but no earlier, for death pension 
benefits.  


ORDER

An effective date of March 8, 1995, for death pension 
benefits is granted.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 



